Citation Nr: 1534452	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Dan Burton, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971, followed by further service in the Air Force Reserve until October 1981.  His death occurred in April 2013.  Following the Veteran's death and entry of a motion by the Veteran's surviving spouse to be a substitute party in the Veteran's pending claims, the RO granted her motion and recognized her as a substitute party under 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010, and also as the appellant in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in February and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded an RO hearing in April 2012 and the appellant was afforded a videoconference hearing before the Board in April 2015, transcripts of which are of record.  At the April 2015 hearing, the appellant was granted an additional 90 days in which to present additional evidence and argument, and such was received within the allotted period, along with a signed, written waiver for its initial consideration by the RO.  

The issues of the Veteran's entitlement to service connection for hepatitis C, based on a claim received by VA on August 4, 2010, action upon which was deferred by rating decision in September 2011, and for emphysema as well as to a total disability rating for compensation based on individual unemployability were raised by the appellant's attorney at the April 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran was exposed to toxic herbicide on the basis of his military service in Thailand and/or Vietnam and many years following his separation from service he developed ischemic heart disease and prostate cancer.  


CONCLUSION OF LAW

Ischemic heart disease and prostate cancer are presumed to have been incurred in service as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the dispositions reached in this case are fully favorable to the appellant, the need to discuss the RO's compliance with the VA's duties to notify and assist is obviated.  

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including cardiovascular-renal disease and a malignant tumor, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases associated with herbicide exposure for purposes of the presumption are specified by regulation and include ischemic heart disease and prostate cancer.  38 C.F.R. 38 U.S.C.A. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA will presume that a veteran who served in Thailand between February 28, 1961, and to May 7, 1975, was exposed to herbicide agents if they are:  Air Force veterans who served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as security policemen, security patrol dog handlers, or members of a security police squadron, or, as specifically applicable in this instance, otherwise served near a base perimeter, as shown by their military occupational specialty, daily work duties, performance evaluations, or other credible evidence; Army veterans who served on a Royal Thai Air Force Base who affirmatively state they were involved with perimeter security duty, but only if there is additional credible evidence supporting their statement; and Veterans who served at a U.S. Army base in Thailand, were members of a military police unit or assigned a military police military occupational specialty, and who affirmatively state their duty placed them at or near the base perimeter.  See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-q.  

The record documents the existence of the Veteran's ischemic heart disease and prostate cancer, first diagnosed many years postservice, as well as treatment therefor.  It is neither alleged nor shown that the Veteran's heart disease or prostate cancer originated in service or that either was present within the one-year period immediately following service separation.  Rather, it is contended that the Veteran's heart disease and prostate cancer are the result of inservice herbicide exposure while he was serving on active duty in Thailand and/or Vietnam during three periods of temporary duty in 1965, 1968, and in 1970-71.  

Testimony and written statements of the Veteran, whose medical records reflect that he suffered from dementia in the years preceding his death, and his spouse, inclusive of those at one or more VA hearings, are to the effect that he had perimeter service at the Royal Thai Air Force (RTAF) Base at U-Tapao in 1968 while serving in the U.S. Air Force as an in-flight refueling technician of KC-135 aircraft.  Multiple combat missions over Vietnam were noted to have been flown by the Veteran and on one such occasion, the plane on which he was flying was struck by enemy fire, causing the pilot to make an emergency landing in Vietnam before returning to Thailand.  In terms of his routine duties while at U-Tapao, he principally functioned in flight as a refueling technician and assistant navigator, but he was also required to perform ground-related responsibilities involving fueling, aircraft maintenance, preflight and postflight inspections of aircraft, and both loading and unloading of aircraft, causing him to be in the open areas surrounding those aircraft.  The planes he reported were physically located at the boundaries of the air base and he performed his ground duties in those areas.  He further indicated that he and other service persons lived in nearby trailers, which like the holding area and flight line, were located on the perimeter of the RTAF base at U-Tapao.  

Accompanying those credible, fairly consistent, and probative statements are service personnel records, which do not clearly outline the dates and circumstances of the Veteran's temporary duty periods in Thailand, including the location(s) where he was deployed, but which in fact verify his temporary duty in Thailand from March 1, 1965, to April 29, 1965, for what was noted to be a "countersurgency experience" entailing combat with the enemy in 10 aerial missions during March 1965 over Vietnam and Laos.  Service department records further verify the Veteran's involvement in an incident during the aforementioned period when aboard an aircraft flying over Vietnam that was fired upon by the enemy, but not the reported emergency landing in Vietnam.  In a further service department document signed by the Veteran in the latter portion of the 1960s, he reported having flown on 45 combat missions over hostile territory.  

There is additional confirmation of the Veteran's temporary duty in Thailand from August 21, 1968, to October 21, 1968, which the service department noted, at least in part, was combat service involving five in-country air combat missions in Southeast Asia from September 1 to September 4, 1968.  As well, the appellant alleges another period of Thailand service from December 21, 1970, to May 3, 1971, although available service department records indicate only that the Veteran left the United States en route to Thailand on December 21, 1970.  

For purposes of corroboration of the account provided by the Veteran and his inservice herbicide exposure, the appellant submits a photo of the Thailand base the Veteran took or obtained, showing "stadium lights" at U-Tapao in relation to the base's boundaries, as well as her testimony that she was told by the Veteran concurrent with the event that when his aircraft was struck by enemy fire during the 1960s, the aircraft was required to divert to Vietnam for repairs and refueling.  Also submitted are multiple statements from individuals not directly connected to either the Veteran or the appellant, but knowledgeable about the RTAF base in U-Tapao during 1968 and able to confirm that the holding area, flight line, and housing were within its outlying perimeter or very nearby.  Also presented are statements from military and commercial pilots, airline employees, service persons, and others who were involved in transporting service persons to Thailand during the mid to late 1960s and who noted that it was in fact routine for the aircraft transporting service persons or cargo to stop in Vietnam for refueling and/or cargo or passenger changes before proceeding onward to Thailand.  

The single question thus presented by the instant appeal is whether the Veteran was in fact exposed to toxic herbicide, including Agent Orange, while in service.  While land service in Vietnam is not demonstrated by service department data, there is credible testimonial evidence to that effect.  Moreover, while there is evidence contraindicating inservice exposure to toxic herbicide, there is also equally probative and corroborated evidence in the same amount that the Veteran had toxic herbicide exposure while on active duty in Thailand, based on his temporary duty as a refueling technician in U-Tapao, such that the evidence is found to be in relative equipoise as to his herbicide exposure and service connection for ischemic heart disease and prostate cancer is warranted.  


ORDER

Service connection for ischemic heart disease and prostate cancer as a result of inservice herbicide exposure is granted.  


REMAND

By its rating decision of May 2014, service connection for the cause of the Veteran's death was denied by RO action.  Included in the record is a notice of disagreement received by VA in early May 2015, within the allotted one-year period.  To date, no statement of the case has been afforded the appellant as to that matter and remand is required to permit the AOJ to complete that task.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this portion of the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Provide the appellant a statement of the case in response to her timely entered notice of disagreement regarding her pending appeal for entitlement to service connection for the cause of the Veteran's death and advise her of the requirements for perfecting any such appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


